Name: Commission Regulation (EEC) No 3715/92 of 22 December 1992 suspending advance fixing of the import levy for rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 92 Official Journal of the European Communities No L 378/25 COMMISSION REGULATION (EEC) No 3715/92 of 22 December 1992 suspending advance fixing of the import levy for rice levies for the product concerned be temporanly suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the second paragraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is danger, given the irregular pattern of fixings at the end of the year and the uncertain trend of prices during that period, that if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be excepted under more normal condi ­ tions ; Whereas the abovementioned situation requires that application of the provisions concerning advance fixing of Article 1 Advance fixing of the import levy for the products referred to in Article 1 (a), (b) and (c) of Regulation (EEC) No 1418/76 is hereby suspended from 24 December 1992 to 7 January 1993. Article 2 This Regulation shall enter into force on 24 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p . 1 . 0 OJ No L 73, 19. 3. 1992, p. 7.